Citation Nr: 1141942	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  10-29 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from January 1946 to January 1949 and from September 1950 to August 1951.  The Veteran's decorations from his second period of military service include the Combat Infantry Badge (CIB). 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Although the Veteran was exposed to acoustic trauma during service, there is insufficient evidence of bilateral hearing loss upon separation or within one year after service; and the only medical opinion to address the etiology of the Veteran's bilateral hearing loss weighs against the claim. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.
§§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2010). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, an August 2008 pre-rating letter provided notice to the Veteran of the evidence and information needed to substantiate his claim for service connection on appeal.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claim.  The letter also provided the Veteran with information regarding disability ratings and effective dates consistent with the requirements of Dingess/Hartman.  The July 2009 RO rating decision reflects the initial adjudication of the claim for service connection for bilateral hearing loss on appeal.  Hence, the August 2008 letter-which meets all four of Pelegrini's content of notice requirement-also meets the VCAA's timing of notice requirement. 

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, private medical records, and the report of a June 2009 VA audiology examination and opinion.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred in or aggravated by military service.  38 C.F.R. 
§ 3.303(d). 

If sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385 

The Veteran's DD form 214 shows that he was awarded the CIB.  Under section 1154(b), in the case of any Veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  In this case, the Board accepts the Veteran's statements of in-service noise exposure as credible.  That notwithstanding, the Board finds that the record presents no basis for a grant of service connection for bilateral hearing loss.

A review of the Veteran's service treatment records reflect no treatment for or diagnosis of bilateral hearing loss.  The Veteran's separation medical examination reports reflect that the Veteran's ears were evaluated as clinically normal.  Whispered voice testing performed at that time reflected 15/15.  While there are notations that the Veteran's suffered an injury to his right eye from combat in Korea, there is no indication that the Veteran suffered any hearing loss or that the Veteran set forth any complaints pertaining to symptoms of hearing loss. 

The Board notes, however, that the absence of in service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board notes that the Veteran submitted a claim in 1986 for a right eye disability, which he is currently service-connected.  However, at that time, the Veteran never mentioned any complaints regarding his hearing loss, to include on VA examinations, in which the Veteran complained of low back pain. 

A June 1986 private medical record reflects that the Veteran provided information about his previous medical history, reporting pain in his neck from a work injury, surgery for peptic ulcers and a left inguinal hernia repair, but he never complained of hearing loss, or symptoms thereof.  In a February 1987 letter, the Veteran describes that during service he was in a tank that was hit by an anti tank mine and was knocked out and that the force of the explosion through him in the air.  He reported that he "got a lick from something in his right eye" and something hit him in the back.  He never complained of hearing loss or symptoms thereof at the time of this letter.   

A March 2008 VA audiology record reflects that the Veteran was seen for a hearing evaluation at the request of a patient care coordinator.  The Veteran reported gradual progressive bilateral hearing loss with onset cited subsequent to acoustic trauma while serving in Korea.  He stated that a hand grenade exploded in close proximity to him.  The examiner noted that the Veteran's history was positive for military and occupational noise exposure without hearing protection   Audiometric testing demonstrated mild sloping to profound mid to high frequency sensorineural hearing loss.  Word recognition was fair bilaterally.  It was noted that due to the cited onset of the hearing loss, the Veteran indicated his intention to file a claim to possibly establish service connection for these symptoms.  

In April 2008, the Veteran submitted his claim for service connection for bilateral hearing loss.  He stated that he was in the infantry and was constantly exposed to artillery explosions.  Additionally, he had a grenade go off on top of his helmet.  He furthered that the onset of his hearing loss has been gradual since he was in service and has become much more pronounced in the last several years.  

A May 2008 VA audiology evaluation record reflects that the Veteran was seen for hearing aid evaluation and issuance.  
 
In a September 2008 letter from H. Hallenback, Au.D., at the Hearing Centers, she stated that the Veteran had complaints of decreased hearing and speech understanding under most communicative circumstances.  The Veteran reported audiologic history signficant for military and occupational noise exposure with only intermittent use of noise protection devices.  The Veteran reported experiencing constant bilateral tinnitus since an incident of concussive noise exposure during service.  Audiologic tests results revealed a mild, sloping to moderate at 2KHz, falling to profound bilateral sensorineural hearing loss. The audiologist opined that it was highly likely that the Veteran's tinnitus was a direct result of noise exposure experienced in service; however, she did not provide any opinion regarding the etiology of the Veteran's bilateral hearing loss.  
A June 2009 VA audiology examination report reflects that the claims file was reviewed.  The Veteran reported noise exposure in the military and postservice in his occupation as a carpenter from 1953 to 2000.  Audiometric testing revealed that pure tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
50
80
LEFT
25
35
40
60
80

The Veteran's speech discrimination score on the Maryland CNC word list was 80 percent in the right ear and 66 percent in the left ear.  The diagnosis was right and left ear mild sloping to severe sensorineural hearing loss from 1 to 4KHz.  Speech discrimination scores were good in the right ear and fair in the left ear.  The VA examination opined that with no audiometric examinations done while in service, no supporting documentation of hearing loss within 1 year after service (first evidence nearly 47 years following separation), and a lengthy history of occupational noise exposures on constructions sites, the Veteran's current hearing deficit is less likely to have been caused by or related to his military service, and more likely a result of his other more sustained occupational noise exposure.  

First addressing the question of current disability, the Board points out that the competent evidence shows that the Veteran has bilateral hearing loss to an extent recognized as a disability for VA purposes (see 38 C.F.R. § 3.385).

However, in this case, the Board finds that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is related to conceded acoustic trauma in service.

The Board acknowledges the Veteran's contentions that he has experienced chronic and/or continuity of symptomatology of hearing loss since service; however, the first objective evidence that the Veteran had symptoms of hearing loss is found in a March 2008 VA audiology record.  At that time, the Veteran reported complaints of gradual progressive bilateral hearing loss with onset cited subsequent to acoustic trauma while serving in Korea.  The Veteran reported a history of military noise exposure and significant post-service noise exposure through work.  Thus, the Board finds that the Veteran has failed to provide evidence of continuity of symptomatology.  In this case, the earliest indication that the Veteran had symptoms of hearing loss would be in 2008, more than 47 years after discharge from the Veteran's military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Moreover, while seeking VA disability benefits in 1986 for a right eye disability, the Veteran failed to report hearing loss, although he complained of other medical problems. 

Moreover, the Board notes that the only medical opinion to address the medical relationship, if any, between the Veteran's bilateral hearing loss and his military service weighs against the claim.  In this regard, the June 2009 VA examiner opined that the Veteran's bilateral hearing loss is less likely to have been caused by or related to his military service, and more likely a result of his other more sustained occupational noise exposure.  The Board finds that the June 2009 examiner's opinion constitutes probative evidence on the medical nexus questions-based as it was on review of the Veteran's documented medical history and assertions and examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The VA examiner provided a definitive opinion that was clear and provided reasons and bases for the conclusions rendered. 

Based on the above, the evidence also does not support service connection by a presumptive basis because there is no competent medical evidence showing that the Veteran's bilateral hearing loss manifested itself to a degree of 10 percent or more within one year from the date of his separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

The Board notes that the Veteran is competent to report that he has experienced hearing loss ever since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board is unable to find that these reports are credible.  His service treatment records are negative for reports of hearing loss.  The Board also points out that the Veteran had previously been seen in 1986 by private and VA health care personnel regarding various health problems; however, at no time in any of these reports did the Veteran indicate that he had problems with hearing loss.  Moreover, it is considered unlikely that an individual with the reported symptoms would wait for over 47 years to seek treatment.  Finally, there is no evidence of record that the Veteran he has specialized medical knowledge to be competent to offer medical opinion as to cause or etiology of the claimed disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board also notes that in a September 2011 informal hearing presentation, the Veteran's representative asserts that because noise exposure has been conceded and because a June 2010 rating decision that granted service connection for tinnitus found that the medical evidence was in equipoise, that the evidence of record should hold the same weight on both issues.  However, the Board points out that while there was a favorable private medical opinion as well as the negative VA nexus opinion regarding whether tinnitus was related to service, the same is not true for the claim for service connection for bilateral hearing loss.  The Board only has the June 2009 VA examiner's opinion that the Veteran's bilateral hearing loss is not related to service, instead he relates it to the Veteran's post-service occupational noise exposure.  

Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for bilateral hearing loss.  In this light, there is no favorable medical opinion of record that would place the evidence in equipoise.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

Under these circumstances, the Board concludes that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


